PER CURIAM.
Joe Edwin Rogers appeals the summary denial of his initial motion for postconviction relief and his supplemental motion for postconviction relief, both of which were filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm, except as to claims 1(a) and 1(d) set forth in Rogers’ initial motion.1 We conclude that these claims are legally sufficient and not conclusively refuted by the record. On remand, the trial court shall either attach portions of the record conclusively refuting these claims or hold an evidentiary hearing.
AFFIRMED, in part; REVERSED, in part; and REMANDED.
PALMER, EVANDER and COHEN, JJ., concur. -

. The initial motion was timely filed on July 24, 2013.